Citation Nr: 0104741	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  99-20 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the residuals of a left 
knee injury.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active service in the Army from May 1967 to 
May 1969.  He also had active service in the Navy from 
October 1972 to September 1974.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri.  The RO 
denied the veteran's original claim for compensation benefits 
for left knee disability in November 1969 because the report 
of VA examination in July 1969 had been negative for left 
knee disability.  After the RO obtained additional service 
medical records, including a report reflecting that the 
veteran was on a profile for a knee injury in August 1968, a 
rating decision of August 1999 considered the issue of 
service connection for residuals of left knee injury, de 
novo.  

In accordance with his request, the appellant was scheduled 
for a hearing at the RO in January 2000.  However, the 
veteran did not report for the hearing at the scheduled time.  
He did not cancel the hearing or inform the RO of a reason 
for his failure to report.  The request for the hearing is 
deemed withdrawn, 38 C.F.R. § 20.704(d) (2000), and the case 
may proceed to decision.  

In written arguments of February 2000, the representative 
indicated that they were also filing a notice of disagreement 
with the rating decision of August 1999 regarding the denials 
of entitlement to service connection for hearing loss and 
tinnitus.  The representative requested that the Board remand 
these matters to the RO for action.  However, an appeal 
consists of a timely filed notice of disagreement in writing 
and, after a statement of the case has been furnished, a 
timely filed substantive appeal.  38 U.S.C.A. 7105; 38 C.F.R. 
20.200 (2000).  Accordingly, there is no viable appeal 
currently before the Board regarding entitlement to service 
connection for hearing loss or tinnitus.  The matters are 
referred to the RO for appropriate action.  


REMAND

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) became effective.  VCAA essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
Based on a review of the claims folder, it does not appear 
that all records identified and available that could be 
relevant to the issue on appeal have been obtained.  The 
Board concludes that appellate consideration of the issue may 
not proceed as the requirements of the VCAA have not been 
met.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted within the line of duty 
if the disability is not a result of the veteran's own 
willful misconduct.  38 U.S.C.A. §§ 1110 (West 1991); 38 
C.F.R. § 3.303 (2000).  Additionally, if a condition noted 
during service is not determined to be chronic, then 
generally a continuity of symptomatology after service is 
required for service connection.  Id.

Here, the veteran had two periods of active duty.  He 
initially served in the Army, including service in the 
Republic of Vietnam where he sustained shell fragment wounds 
of the left lower leg for which he was awarded the Purple 
Heart Medal.  Service connection has been granted for the 
shell fragment wound residuals of the left lower leg, 
assigned a noncompensable disability evaluation.  Service 
medical records for the first period of service, although 
sketchy, are included in the claims folder.  In development 
of the claim, the RO requested service medical records for 
the veteran's second period of active service from October 
1972 to September 1974 in the Navy.  The response to the 
request was that the requested records were mailed.  However, 
the envelope containing the records received by the RO on 
that date in July 1999 pertain to the veteran's service in 
the United States Naval Reserves commencing with his 
enlistment examination of July 1980.  (In the report of 
medical history section of the physical examination reports 
for the United States Naval Reserves dated in 1980, 1982, 
1983, 1984, and 1985, the veteran answered in the affirmative 
the question of whether he had had, then or in the past, 
trick or locked knee.)  

Although the veteran clearly contends that his knee injury 
occurred in Vietnam during his first period of active 
service, the service medical records for the second period of 
service are pertinent to the claim.  For example, there might 
be evidence in the records reflecting continuity of 
symptomatology following the reported knee injury in the 
first period of service.  In any event, it is noteworthy that 
the veteran was on a profile for knee disability during his 
initial period of active duty, and that he answered in the 
affirmative the question of whether he had had, then or in 
the past, trick or locked knee in the report of medical 
history section of his separation physical examination of May 
1969.  Also, in October 1969, an individual, who identified 
himself as having been the senior advisor of the veteran's 
unit, reported that the veteran had chronic left knee 
difficulties during service but persisted in combat 
operations in Vietnam nevertheless.  As previously noted, the 
RO denied the veteran's original claim for compensation 
benefits for left knee disability in November 1969 because 
the report of VA examination in July 1969 had been negative 
for left knee disability.  

Further, in the substantive appeal, VA Form 9, received by 
the RO in October 1999, the veteran reported that he had self 
treated since his discharge from service, and had recently 
been to the VAMC for help.  As VA treatment records are 
considered to be constructively of record, and may be 
relevant to the instant claim, the RO should obtain pertinent 
information from the veteran regarding any recent treatment 
and obtain all available VA records for association with the 
primary claims folder.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  

In light of the foregoing, the Board is REMANDING this case 
for the following actions: 

1.  The service department should be 
requested to complete a special search 
for the veteran's complete service 
medical records for his period of active 
duty in the Navy from October 1972 to 
September 1974.  If no additional records 
are available there should be a notation 
of the reason why included in the claims 
folder, including what steps were taken 
to search every available source for the 
records.  

2.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him since service for 
left knee disability.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran and associate them with the 
claims folder.  In any event, the RO 
should obtain copies of all pertinent VA 
treatment records not previously secured 
as suggested by the veteran on VA Form 9, 
received by the RO in October 1999.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and readjudicate the pending claim 
after completing any additional 
development of the evidence indicated.  
The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
he is otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


